In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00131-CR
______________________________


TAMMY FREEMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 30486-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Appellant, Tammy Freeman, has filed with this Court a motion to dismiss her appeal.  As
authorized by Tex. R. App. P. 42.2, we grant her motion.  See Tex. R. App. P. 42.2.
            Accordingly, we dismiss her appeal.      
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 21, 2004
Date Decided:             September 22, 2004

Do Not Publish

60;                       Donald R. Ross
                                                                           Justice

Date Submitted:      April 19, 2004
Date Decided:         April 20, 2004